Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an anode comprising a current collector and an anode active material covered by a graphene-based material, classified in H01M.
II. Claim 19, drawn to a method of making a Cu2S/nitrogen doped graphene composite electrode, classified in H01M.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together such as Invention I, drawn to an anode comprising a current collector and an anode active material covered by a graphene-based material which may include a metal oxide on the graphene-based material versus Invention II, drawn to a method of making a Cu2S/nitrogen doped graphene composite electrode.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: If choose Invention I:
An anode comprising:I) an anode material (please define)ANDII) a graphene-based material comprising:     A) graphene as cited in claim 1 which          i) includes a plurality of channels that promotes ion transfer as cited in claim 5 which               a) includes a plurality of doping sites made of at least one elemental dopant forms channels that promote ion transfer which as cited in claim 6 includes:                    x) a plurality of N-doping sites that form channels the promote ion transfer as cited in claim 7 or                    y) said elemental dopant comprising:                       1) N or                        2) S or                        3) B or                        4) P            or                    z) does not further include x) or y) above   or         b) does not includes a plurality of doping sites as cited in claim 6or          ii) which does not includes a plurality of channels that promotes ion transfer as cited in claim 5or           iii) prevents polysulfide from contacting electrolyte as cited in claim 9                a) further including a metal oxide on said graphene-based material as cited in claim 10 (if chosen, please pick a metal oxide material from the specification) or                b) does not further including a metal oxide on said graphene-based material;OR     B) nitrogen doped graphene as cited in claim 2 which:          i) partially covers the anode material as cited in claim 3 or
          ii) fully covers the anode material as cited in claim 4;          iii) prevents polysulfide from contacting electrolyte as cited in claim 11 or                a) further including a metal on said nitrogen-doped graphene as cited in claim 12 (if chosen, please pick a metal from the specification) or                b) further including a metal oxide on said nitrogen-doped graphene as cited in claim 13 (if chosen, please pick a metal oxide material from claim 14) or                c) does not further including a metal or metal oxide on said nitrogen-doped graphene; or                d) further includes a coating on said nitrogen-doped graphene as cited in claim 17 or                e) further including a coating on said nitrogen-doped graphene as cited in claim 18                 iv) does not prevents polysulfide from contacting electrolyte as cited in claim 11;           v) the nitrogen-doped graphene is in the form of a sheet as cited in claim16 or          vi) the nitrogen-doped graphene is in the form of something else as cited in the specification.              The species are independent or distinct because the materials are very different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity to request an oral election to the above restriction and election of species requirement, therefore did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727